DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/601,702 filed on 1/12/2020.  Claims 1-20 are pending in the case.  Claims 1-4 and 12-15 have been amended. Claims 1 and 12 are independent claims.
This office action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, lines a portion of the physical mixing console.”, however, original specification does not describe the recited limitation. Relevant portion of the specification, paragraph [0024] recites “In order to ensure that virtual monitor display 602 does not cover something that the user needs to see, the location of the virtual monitor is pinned to the physical environment. Thus, it stays in the same location with respect to the physical environment regardless of the user's head movements.”, which is clearly directed to the first user interface element is not chosen, but pinned to a physical environment, such as a wall in the physical room. Further, the disclosure in the specification simply recites “not cover something that the user needs to see”, and does not specify certain object. Therefore, the examiner interprets “to avoid covering a portion of the physical mixing console” as intended use and interprets the limitation as “the first user interface element is displayed in the location with respect to the physical environment” as described in the specification. Claims 2, 12, and 13 contain substantially similar limitation, therefore, are similarly rejected. Regarding claim 3, claim limitation is amended as “the location within the virtual space at which the first user interface element is displayed is chosen to avoid covering the second element of the user interface for mixing the plurality of audio channels.”, however, original specification does not have a concept of the location of a certain virtual element is chosen to avoid covering other virtual element as claimed. Therefore, the claim limitation of claim 3 is new matter. Claim 14 contains substantially similar limitation, therefore, is similarly rejected. Other claims are dependent to their respective independent claims, the rejection of respective independent claim is incorporated.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Marcolina et al. (US Patent Application Publication US 20200320793 A1), referred to as Marcolina herein.
Milne et al. (US Patent Application Publication US 20140281979 A1), referred to as Milne herein.
Ikeda (US Patent Application Publication US 20200050336 A1), referred to as Ikeda herein.
Kleen et al. (US Patent Application Publication US 20210046822 A1, has priority date on 03/02/18), referred to as Kleen herein.
Chen et al. (US Patent Application Publication US 20180352360 A1), referred to as Chen herein.
Cruz-Hernandez et al. (US Patent Application Publication US 20150070265 A1), referred to as Cruz herein.
Yanz et al. (US Patent Application Publication US 20120269369 A1), referred to as Yanz herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 12, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Ikeda and Milne.
Regarding independent claim 1, Marcolina discloses “A method of mixing a plurality of audio channels of a media project (Marcolina, at ¶¶ [0135]-[0136], one of the implementation include media playing and/or recording, and use rotating gestures to increase or decrease the volume of audio output from speakers.), the method comprising: 
providing a physical mixing console for mixing the plurality of audio channels of the media project (Examiner notes that “physical mixing console” is not found in the specification, therefore it is interpreted as “audio mixing console” depicted at Fig. 1. id. at ¶ [0105], describes for control virtual objects such as sliders, buttons, and other control objects in the audio mixer (id. at ¶ [0098]) using hand.); 
providing smart glasses for an operator of the physical mixing console (id. at ¶ [0205], wearable device includes “Google Glass”.), wherein the physical mixing console and the smart glasses are in data communication with a computer hosting augmented reality software (id. at ¶ [0117], sensory devices and a wearable ; 
providing to the augmented reality software a mapping of a physical space surrounding the operator and the physical mixing console, wherein the mapping includes a mapping of a physical location of the physical mixing console within the physical space (id. at ¶ [0101] describes ‘control object’ is any three-dimensionally movable object or appendage with an associated position and/or orientation (e.g., the orientation of its longest axis) suitable for pointing at a certain location and/or in a certain direction, control objects include inanimate objects such as pens, styluses, handheld controls, portions thereof, and/or combinations thereof. Marcolina further discloses mapping the control object position and/or orientation onto a screen location, based on the requisite amount of information about the control object at ¶ [0103].); and 
while the operator is wearing the smart glasses, displaying on the smart glasses a graphical representation in virtual space of a first element of a user interface for mixing the plurality of audio channels (id. at ¶ [0108], when user wares head mounted displays (HMDs) or wearable goggles, presentation of virtual (or virtualized real) objects (visual, audio, haptic, and so forth) created by applications loadable to, or in cooperative implementation with, the HMD or other device to provide a user of the device with a personal virtual experience (e.g., a functional equivalent to a real experience), rotating of a virtual object as described at ¶ [0111], enables increasing or decreasing the volume of audio output from speakers, and so on.), wherein a location within the virtual space at which the first element of the user interface is displayed (Marcolina teaches the virtual object can be generated using a series of unique real world markers, the markers can be two-or three-dimensional renderings of real world, or three-dimensional objects (id. at ¶ [0128]).).” However, Marcolina in view of does not explicitly teach “physical mixing console” as a physical object, or audio mixing console as described in the specification. 
Milne is in the same field of endeavor, an audio control surface commensurate with a user's needs is configured from a range of standardized modules mounted in a frame and connected to each other and to other audio processing devices, such as a digital audio workstation, by a network (Milne, at ¶ [0004]) that describes audio control surfaces equivalent to the physical mixing console include banks of sliders and knobs, and master module including touch screen surface, knobs and soft keys that are laid out (id. at ¶¶ [0042]-[0043] and at FIG. 4B), the control surface module includes a network interface that receiving audio track data from a media processing application (id. at ¶ [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina’s method with providing physical mixing console to the operator as taught by Milne because it provides the principal means by which operators can control the mixing of the various audio sources (Milne, at ¶ [0001]).
However, Marcolina in view of Milne does not explicitly teach the first user interface element is displayed “is chosen to avoid covering a portion of the physical mixing console”. Examiner notes that this limitation has been interpreted as “the first 
Ikeda is in the same field of enabling interaction among a plurality of users, display objects, and actual objects (Ikeda, at Abstract) that a display object is equivalent to the first user interface element which displayed on the display screen (id. at ¶ [0099]), and excluding the sensing target region of the actual object with no target of belonging from the display range of the display object because it prevents an unnecessary operation for belonging information in advance by causing the display range of the display object to be superimposed on the sensing target region of the actual object which belongs to a user (id. at ¶ [0141]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Marcolina in view of Milne’s method with the display object is chosen to avoid covering an actual object belongs to a user as taught by Ikeda. One of ordinary skill in the art would have been motivated to make such a combination because if the display range of the display object is superimposed on the actual object, then visual recognition and sensing (including image recognition and the like) become difficult (Ikeda, at ¶ [0140]).
Independent claim 12 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. However, Marcolina does not explicitly teach “wherein the portion of the physical mixing console includes a physical control.”
id. at ¶ [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina’s method with the portion of the physical mixing console includes a physical control as taught by Milne because it allows users to control up to eight simultaneous DAW tracks or dedicated audio processing engine channels (Milne, at ¶ [0047]).
Claim 13 is directed towards a system equivalent to a method found in claim 2, and is therefore similarly rejected.
 Regarding claim 4, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. However, Marcolina does not explicitly teach “wherein the first element of the user interface comprises a virtual monitor displaying a graphical user interface of a digital audio workstation that is being used to mix the plurality of audio channels.”
Milne is in the same field of endeavor, an audio control surface commensurate with a user's needs is configured from a range of standardized modules mounted in a frame and connected to each other and to other audio processing devices, such as a digital audio workstation, by a network (Milne, at ¶ [0004]) that a digital audio workstation has the ability to record and play back more than one channel of audio and id. at ¶ [0031]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina’s method with a virtual monitor displaying a graphical user interface of a digital audio workstation used to mix audio channels as taught by Milne because there is a need to address audio mixing needs in a manner that is responsive to changing user requirements, each solution targeted to one of a handful of different user or application categories (Milne, at ¶ [0003]).
Regarding claim 6, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. Marcolina further teaches “wherein the physical space includes a screen for displaying a synchronized video component of the media project while the operator is mixing the plurality of audio channels of the media project (Marcolina, at ¶ [0130], teaches real world video stream including images of one or more of real world markers triggers search and return for the virtual object that corresponds to the marker images contained in the digital video stream of the real world, then the virtual object, its qualities, and its orientation for display across a screen, while the free-form in-air gesture interfacing with audio mixers as described at ¶ [0098].).”
Regarding claim 7, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. “wherein the first user interface element enables the operator to interact with one or more parameters of the plurality of audio channels (Marcolina, at ¶ [0104], teaches the position, orientation, and/or motion of 
Regarding claim 8, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. However, Marcolina does not explicitly teach “further comprising displaying on the smart glasses a user interface element in the virtual space enabling the operator to control equalization parameters of the plurality of audio channels.”
Milne is in the same field of endeavor, an audio control surface commensurate with a user's needs is configured from a range of standardized modules mounted in a frame and connected to each other and to other audio processing devices, such as a digital audio workstation, by a network (Milne, at ¶ [0004]) that user interface provided on touchscreen includes hierarchical button controls in which certain functions contain a set of related functions, a user may expand box using a touch gesture such as sliding two fingers apart in the vicinity of the box, thereby causing a set of buttons for controlling functions related to the category of functions of box to be displayed. Thus if box controls the category of inserts, expansion brings up a set of effect functions such as modulations, EQ, dynamics, and reverbs (id. at ¶ [0044]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina’s method with displaying a user interface element in the virtual space of the smart glasses of the Marcolina by controlling equalization parameters of the plurality of audio controls as taught by Milne because controlling virtual objects in the smart glasses is predictable to one of ordinary 
Regarding claim 9, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. “further comprising displaying on the smart glasses a user interface element in virtual space enabling the operator to control a dynamics parameter of the one or more audio channels.”
Milne is in the same field of endeavor, an audio control surface commensurate with a user's needs is configured from a range of standardized modules mounted in a frame and connected to each other and to other audio processing devices, such as a digital audio workstation, by a network (Milne, at ¶ [0004]) that user interface provided on touchscreen includes hierarchical button controls in which certain functions contain a set of related functions, a user may expand box using a touch gesture such as sliding two fingers apart in the vicinity of the box, thereby causing a set of buttons for controlling functions related to the category of functions of box to be displayed. Thus if box controls the category of inserts, expansion brings up a set of effect functions such as modulations, EQ, dynamics, and reverbs (id. at ¶ [0044]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina’s method of displaying a user interface element in the virtual space of the smart glasses with controlling a dynamics parameter of the plurality of audio controls as taught by Milne because controlling virtual objects in the smart glasses is predictable to one of ordinary skill in the art, and known work in one 
Claims 15 and 17-20 are directed towards a system equivalent to a computer-implemented method found in claims 4 and 6-9 respectively, and are therefore similarly rejected.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Milne and Ikeda as applied to claim 1 above, and further in view of Kleen.
Regarding claim 3, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. Marcolina further teaches “further comprising displaying on the smart glasses a graphical representation in virtual space of a second element of the user interface for mixing the plurality of audio channels (a form of smart glasses such as “Google Glass” (Marcolina, at ¶ [0205]) displaying select virtual objects being displayed to view properties or obtain more information, add information to objects (id. at ¶ [0206]), and enabling users to provide command input to the device with gestures (id. at ¶ [0208]) which is quicker, crisper gesture based interfacing with audio mixers (id. at ¶ [0098]), the controls can include imbedded controls (e.g., sliders, buttons, and other control objects in an application) (id. at ¶ [0105]).)” However, Marcolina in view of Milne and Ikeda does not explicitly teach, “wherein the location within the virtual space at which the first user interface element is displayed is chosen to avoid covering the second element of the user interface for mixing the plurality of audio channels.” Examiner notes that “for mixing the plurality of audio channels” is written as intended use.
Kleen is in the same field of techniques for calculating an overlay of additional information for a display on a display unit (Kleen, at Abstract) that wearing data glasses, enables the virtual additional information to be placed in an optimal location by outputting the virtual additional information in a previously determined area in the display avoiding overlaying it on other real or virtual objects in the display image (id. at ¶ [0074] and Fig. 9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina in view of Milne and Ikeda’s method with the location within the virtual space at which the virtual additional information is displayed is chosen to avoid covering virtual objects in the display image as taught by Kleen because the cognitive interpretation and the understanding of AR overlays in a HUD require a few milliseconds of the driver's attention, may lead to wrong interpretations or misunderstandings, may result in dangerous situations (Kleen, at ¶ [0026]).
Claim 14 is directed towards a system equivalent to a method found in claim 3, and is therefore similarly rejected.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Milne and Ikeda as applied to claims 1 and 4 above, and further in view of Chen.
claim 5, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. Milne further teaches the virtual monitor displaying a graphical user interface of a digital audio workstation has the ability to record and play back more than one channel of audio and mix the channels together, includes a user interface displaying a timeline that provides a temporal representation of an audio clip (Milne, at ¶ [0031]). However, Marcolina in view of Milne and Ikeda does not explicitly teach “wherein the virtual monitor appears to be displayed on a wall of the physical space..”
Chen is in the same field of multimedia applications, such as virtual reality (VR) applications and augmented reality (AR) applications (Chen, at ¶ [0030]) that projection device project one or more visual projections of the virtual environment associated with an audio/visual program onto one or more walls of a room (id. at ¶ [0093]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina in view of Milne and Ikeda’s method with the user interface of an audio/visual program to be displayed on a wall as taught by Chen because it enables the user to perceive the virtual environment as though the user was located in the virtual environment (Lovett, at ¶ [0077]).
Claim 16 is directed towards a system equivalent to a method found in claim 5, and is therefore similarly rejected.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Milne and Ikeda as applied to claim 1 above, and further in view of Cruz.
claim 10, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. However, Marcolina in view of Milne and Ikeda does not explicitly teach “further comprising displaying on the smart glasses a user interface element in virtual space showing three-dimensional spectrograms of one or more of the one or more audio channels.”
Cruz is in the same field of endeavor, receiving an audio signal for a song to be played on in electronic device (Cruz, at ¶ [0019]) that produce a spectrogram, a three-dimensional matrix with one dimension representing time sections, another dimension representing frequencies, and a third dimension representing Fourier transform values as described at ¶ [0053] and as depicted at Fig. 5.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina in view of Milne and Ikeda’s method of displaying a user interface element in the virtual space of the smart glasses with showing three-dimensional spectrograms of one or more of the one or more audio channels as taught by Cruz because by the increase in popularity of touch-sensitive surfaces on mobile phones, mechanical buttons are no longer present to the users for physical tactile sensations, but by analyzing a spectrogram, the processor may determine that a haptic effect corresponds with the pattern as the physical tactile sensations (Cruz, at ¶¶ [0003] and [0026]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Milne and Ikeda as applied to claim 1 above, and further in view of Yanz.
claim 11, Marcolina in view of Milne and Ikeda teaches all the limitations of independent claim 1. However, Marcolina in view of Milne and Ikeda does not explicitly teach “further comprising displaying on the smart glasses a user interface element in virtual space showing filter response curves of one or more of the one or more audio channels.”
Yanz is in the same field of graphical interfaces in computer systems to select parameters for fitting hearing devices (Yanz, at ¶ [0002]) that elements of a graphical interface displaying a three-dimensional representation of a frequency response curve includes a frequency axis in Hz, an output axis in dB SPL, and an input axis in dB SPL as depicted at Fig. 9 and as described at ¶¶ [0078]-[0080].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Marcolina in view of Milne and Ikeda’s method of displaying a user interface element in the virtual space of the smart glasses with displaying a three-dimensional representation of a frequency response curve includes a frequency axis, an output axis, and an input axis as taught by Yanz because with modern hearing devices having a multitude of parameters such as multiple channels with different gains over different frequencies, a large number of parameters need to be adjusted to properly fit a hearing device to an individual (Yanz, at ¶ [0005]).

Response to Arguments/Remarks
Applicants’ amendment to the claims 4 and 15 has been fully considered and is persuasive.  The claim objection is respectfully withdrawn.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144